EXHIBIT 10.1

FIRST AMENDMENT

TO

EXECUTIVE EMPLOYMENT AGREEMENT

WITH STOCK PURCHASE AND STOCK OPTION PROVISIONS

THIS FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT WITH STOCK PURCHASE AND
STOCK OPTION PROVISIONS (this “Amendment”), dated as of May 12, 2008, is entered
into by and between Braintech, Inc., a Nevada corporation (the “Company”), and
Frederick (Rick) Weidinger (“Executive”).

WHEREAS, the Company and Executive are parties to that certain Executive
Employment Agreement with Stock Purchase and Stock Option Provisions, dated as
of October 22, 2007 (the “Original Agreement”):

WHEREAS, the Board of Directors of the Company has adjusted its strategic goals
since the date of the Original Agreement and has resolved to amend the terms of
the Original Agreement consistent therewith; and

WHEREAS, the Company and Executive desire to set forth herein the terms and
conditions of their agreements and understandings with respect to the foregoing.

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

I. Definitions. Capitalized terms used but not defined herein shall have the
meanings given such terms in the Original Agreement.

II. Amendment to Original Agreement. The Original Agreement shall be amended as
follows: Appendix I to the Original Agreement is hereby deleted in its entirety
and replaced with the Appendix I attached to this Amendment.

III. No Conflict. To the extent that any provision of this Amendment conflicts
with or differs from any provision of the Original Agreement, such provisions of
this Amendment shall prevail and govern for all purposes and in all respects.

IV. Entire Agreement. The Original Agreement, as amended herein, those documents
expressly referred to therein and the other documents of even date with the
Original Agreement (a) embody the complete agreement and understanding among the
parties and (b) supersede and preempt any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way.

 



--------------------------------------------------------------------------------

V. No Additional Changes. Except as modified hereby, the Original Agreement and
its terms and provisions are hereby ratified and confirmed for all purposes and
in all respects. All references to the “Agreement” contained in the Original
Agreement shall for all purposes be deemed to refer to the Original Agreement as
amended by this Amendment.

VI. Headings. The headings of this Amendment are for convenience of drafting
only and shall not be considered when interpreting the meaning or intent of this
Amendment.

VII. Counterparts. This Amendment may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together shall
constitute one and the same agreement.

VIII. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to any
choice of law or conflict of law provision or rule that would cause the
application of the laws of any jurisdiction other than the State of Delaware.

IN WITNESS WHEREOF, the parties have executed this First Amendment to Executive
Employment Agreement with Stock Purchase and Stock Option Provisions as of the
date first above written.

 

“COMPANY”

 

BRAINTECH, INC.

/s/ Owen Jones

Name: Owen Jones

Title: Authorized Person

 

“EXECUTIVE”

 

FREDERICK (RICK) WEIDINGER

/s/ Rick Weidinger



--------------------------------------------------------------------------------

Appendix I

EXECUTIVE BONUS SECURITIES COMPENSATION STRUCTURE

This Appendix details the Bonus & Incentive Compensation the Frederick (Rick)
Weidinger (the “Executive”) will be entitled to as described in Section 2.3 of
the Executive Employment Agreement with Stock Purchase and Stock Option
Provisions between the Executive and Braintech, Inc. (the “Company”) dated as of
October 22, 2007, as amended as of May 12, 2008 (the “Agreement”).

Bonus Stock grants and Bonus Stock Option grants are subject to the terms and
conditions of the Bonus Stock and Bonus Stock Option Incentive Plan (the “Bonus
Plan”)

Seven Million (7,000,000) shares of Bonus Stock and One Million
(1,000,000) Bonus Stock Options that are currently unvested shall vest pursuant
to the achievement of the following milestones (the “Milestones”):

1. On May 1, 2008 (the six month anniversary of the Agreement), One Million
(1,000,000) shares of Bonus Stock shall vest;

2. Upon either the Renewal or execution of a Channel Partner Agreement with ABB,
Inc., (the “ABB Agreement”) or the entering into of an otherwise material
agreement with ABB or another strategic agreement with an industrial company,
Two Million (2,000,000) shares of Bonus Stock shall vest;

3. Upon the establishment of a strategic relationship with the U.S. government
or contractor or B2B Partner or integrator in the area of Government, military
or Defense, Two Million (2,000,000) shares of Bonus Stock shall vest;

4. Upon the establishment of a strategic relationship with Microsoft or another
company in the consumer/service space, One Million (1,000,000) shares of Bonus
Stock shall vest;

5. Upon the establishment of an executive office in the Washington, DC
metropolitan area (including Washington, DC, Virginia or Maryland), One Million
(1,000,000) shares of Bonus Stock shall vest; and

6. Upon closing of a funding (of debt or equity) in the amount of One Million
Dollars ($1,000,000) or more, all Bonus Stock Options (consisting of 1,000,000
Bonus Stock Options) shall vest at an exercise price of $42 per share.

Notwithstanding the foregoing Milestones and vesting schedule, all unvested
Bonus Stock and Bonus Stock Options shall immediately vest upon the occurrence
of any of the following events:

1. If any third party (including, but not limited to, ABB or any strategic or
financial investor) shall invest at least $1.5 million in the Company in
exchange for equity or any instrument convertible into equity (or any debt
instrument that has equity warrants or options attached); or

 



--------------------------------------------------------------------------------

2. If, at any time, there shall be a “Change in Control” of the Company. For
purposes of the foregoing, a “Change in Control” shall mean any merger,
disposition, acquisition, reorganization or other transaction, occurring either
at the corporate level or the shareholder level, or any series of such
transactions, that results in a twenty-five percent (25%) or more change in
ownership of the overall outstanding capital stock of the Company.